WALEACE, Circuit Judge.
The complainant’s right to maintain this action is in no respect affected by its contract with Andem. By this contract Andem was made its agent to prosecute all its claims and demands against the defendant and various other parties, and collect all moneys arising therefrom, and to retain as his compensation a sum equal to 6o per cent, of recoveries; and complainant undertook not to settle or compromise without his consent, and he undertook not to settle or compromise with the defendant for less than a specified sum without the consent of the complainant. Andem could not have maintained an action in his own name against the defendant.
As to the contention that the agreement was champertous, even if the law of champerty were in force in this state and if the agreement were void, the complainant would not be precluded from maintaining an action not founded upon the agreement.
The plea is overruled, with costs.